Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is an Examiner's Amendment and Reasons for Allowance following claim amendments of 03/12/2021 that were in response to the Final Rejection of 
12/30/2020 and communications with Applicant Representative Barry Goldsmith, Reg. No. 39,690, dated 03/11/2021 (see attached Interview Summary).

Claims 1-3, 5-11, 13-19, and 21-23 are pending as of 03/12/2021. The amendments of 03/12/2021 provided by the Applicant Representative result in the 35 USC 103 rejection of claims 1-3, 5-11, 13-19, and 21-23 as being withdrawn.

DETAILED ACTION
Status of Claims
This action is in reply to the correspondence filed on 02/28/2021 and amendments provided by the Applicant Representative on 03/12/2021.
Claims 1-3, 5-11, 13-19, and 21-23 are currently pending and have been found to be allowable.

Allowable Subject Matter
Claims 1-3, 5-11, 13-19, and 21-23 are now allowed over the prior art as explained further below in the reasons for allowance.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via communication with Applicant Representative Barry Goldsmith, Reg. No. 39,690, dated 03/11/2021.
The application has been amended as follows:

In the Claims
Please amend claim 1, 9, and 17 as follows, add new claims 21-23 as follows, and cancel claims 4, 12, and 20 as follows:
1.  (Currently Amended)  A method for forecasting future demand for an item, the method comprising:
receiving historical sales data for the item comprising a plurality of data points;
defining a set of features for the item comprising a plurality of different features that correspond to the item;
receiving a regression based demand algorithm for the item that includes the set of features as regression variables;
splitting the data points into a training set and a testing set;
assigning each of the features of the set of features into one of a plurality of different regularization categories;
assigning a penalty parameter to each of the features subject to regularization, wherein each individual feature is assigned to a corresponding regularization category and a corresponding penalty;
training the demand algorithm using the training set, the penalty parameters and the features to generate a trained demand model; and
evaluating the trained demand model using the testing set to determine an early drop metric;
repeating the assigning each of the features, the assigning the penalty parameter, the training the demand algorithm and the evaluating the trained demand model until the early drop metric meets a threshold, the repeating resulting in at least a first individual feature assigned to a second regularization category that is different than a previously assigned first regularization category, each of the first regularization category and the second regularization category comprising one of Lasso Regression (L1 regularization), Ridge Regression (L2 regularization) or Elastic Net regularization, and at least a second feature assigned to a second different penalty parameter than as previously assigned, the repeating causing the demand algorithm to be trained at least a second time based on newly assigned features and penalty parameters; and
using the trained demand model, determining a demand forecast for the item, the demand forecast comprising a prediction of future sales data for the item.

4.  (Canceled).

9.  (Currently Amended)  A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to forecast future demand for an item, the forecasting comprising:
receiving historical sales data for the item comprising a plurality of data points;
defining a set of features for the item comprising a plurality of different features that correspond to the item;
receiving a regression based demand algorithm for the item that includes the set of features as regression variables;
splitting the data points into a training set and a testing set;
assigning each of the features of the set of features into one of a plurality of different regularization categories;
assigning a penalty parameter to each of the features subject to regularization, wherein each individual feature is assigned to a corresponding regularization category and a corresponding penalty;
training the demand algorithm using the training set, the penalty parameters and the features to generate a trained demand model; and
evaluating the trained demand model using the testing set to determine an early drop metric;
repeating the assigning each of the features, the assigning the penalty parameter, the training the demand algorithm and the evaluating the trained demand model until the early drop metric meets a threshold, the repeating resulting in at least a first individual feature assigned to a second regularization category that is different than a previously assigned first regularization category, each of the first regularization category and the second regularization category comprising one of Lasso Regression (L1 regularization), Ridge Regression (L2 regularization) or Elastic Net regularization, and at least a second feature assigned to a second different penalty parameter than as previously assigned, the repeating causing the demand algorithm to be trained at least a second time based on newly assigned features and penalty parameters; and
using the trained demand model, determining a demand forecast for the item, the demand forecast comprising a prediction of future sales data for the item.

12.  (Canceled).

17.  (Currently Amended)  A retail item demand forecasting system for forecasting future demand for an item comprising:
one or more processors coupled to one or more point of sale systems, the processors receiving historical sales data for the item comprising a plurality of data points;
the processors further:
defining a set of features for the item comprising a plurality of different features that correspond to the item;
receiving a regression based demand algorithm for the item that includes the set of features as regression variables;
splitting the data points into a training set and a testing set;
assigning each of the features of the set of features into one of a plurality of different regularization categories;
assigning a penalty parameter to each of the features subject to regularization, wherein each individual feature is assigned to a corresponding regularization category and a corresponding penalty;
training the demand algorithm using the training set, the penalty parameters and the features to generate a trained demand model; and
evaluating the trained demand model using the testing set to determine an early drop metric;
repeating the assigning each of the features, the assigning the penalty parameter, the training the demand algorithm and the evaluating the trained demand model until the early drop metric meets a threshold, the repeating resulting in at least a first individual feature assigned to a second regularization category that is different than a previously assigned first regularization category, each of the first regularization category and the second regularization category comprising one of Lasso Regression (L1 regularization), Ridge Regression (L2 regularization) or Elastic Net regularization, and at least a second feature assigned to a second different penalty parameter than as previously assigned, the repeating causing the demand algorithm to be trained at least a second time based on newly assigned features and penalty parameters; and
using the trained demand model, determining a demand forecast for the item, the demand forecast comprising a prediction of future sales data for the item.

20.  (Canceled).

21.  (New) The retail item demand forecasting system of claim 17, wherein the set of features include at least one of price, promotion, seasonality, brand, color or style.

22.  (New) The retail item demand forecasting system of claim 17, wherein the using the trained demand model comprises: prediction=effect(X0)*effect(X1)…effect(X9), wherein effect(Xn) comprises a demand effect for feature n of the set of features.

23.  (New) The retail item demand forecasting system of claim 17, the processors further:
receiving a maximum iteration; and
repeating the assigning each of the features, the assigning the penalty parameter, the training the demand algorithm and the evaluating the trained demand model until the maximum iteration is reached.



Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
The present disclosure provides regularization for demand forecasting by using varied weights for different demand features in the penalty term for different regularization techniques. Having varied weights in the penalty term gives the user more control during the model training in order to achieve more accurate demand prediction. Further, the flexible weighting approach differs from known regularization techniques, where the user can only specify one weight for all features. Further, known solutions allow one of lasso, or ridge, or elastic net, but not a combination of different regularization methods. In contrast, with embodiments, the system has the flexibility to implement ridge regularization for some features, lasso regularization for others, and elastic net regularization for the rest. 
Additional reasons for allowance are based on Applicant's remarks on pages 10-15 of 02/28/2021.

The closest prior art is Ali et al. (US 8,738,421 B1). Ali et al. discloses: a method for forecasting future demand for an item (Column 1, lines 42-44), the method comprising: receiving historical sales data for the item comprising a plurality of data points (Figure 1, Historical data by time period); defining a set of features for the item comprising a plurality of different features that correspond to the item (Figure 1, step 1); receiving a regression based demand algorithm for the item that includes the set of features as regression variables (Column 3, lines 17-23); splitting the data points into a training set and a testing set (Figure 1, step 2, Validation dataset for each category; step 3, Training dataset for each category); assigning each of the features of the set of features into one regularization category (Column 4, lines 22-43); assigning a penalty parameter to each of the features subject to regularization (Column 4, lines 22-43); training the demand algorithm using the training set (Figure 1, step 3, Train a model for each category with the training dataset for each category); evaluating the trained demand model using the testing set (Figure 1, step 6, Acceptable errors?); and using the trained demand model, determining a demand forecast for the item, the demand forecast comprising a prediction of future sales data for the item (Figure 1, step 8, Calculate forecasted sales for SKU-stores). 

Shamir et al. (US 2017/0161640 A1). Shamir et al. discloses the problem of overfitting a model and how overfitting may be reduced by regularizing features weights maintained by a machine learning model (Paragraph 0005).

Freeman et al. (US 2017/0364614 A1). Freeman et al. discloses evaluating different models until the early drop meets a threshold (Figure 5, item 514).

Christidis A, Van Aelst S, Zamar R. Split regression modeling. arXiv preprint arXiv:1812.05678. 2018 Dec 13. A method proposed by Christidis et al. (2019) to fit linear regression models that split the set of variables into groups, SplitReg, is to minimize an objective function that encourages sparsity within each group and diversity among them. The estimated coefficients are then pooled together to form the final fit. The procedure works on top of a given penalized linear regression estimator (e.g., Lasso, elastic net) by fitting it to possibly overlapping groups of features, encouraging diversity among these groups to reduce the correlation of the corresponding predictions (Page 15, 6.1 SplitReg Estimator).

However, the cited art, alone or in any combination, fails to teach or suggest at least the recited limitations of "the repeating resulting in at least a first individual feature assigned to a second regularization category that is different than a previously assigned first regularization category, each of the first regularization category and the second regularization category comprising one of L1 regularization, L2 regularization or Elastic Net regularization."
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Response to Arguments
Applicant’s arguments, filed on 02/28/2021, with respect to claims 1-20 have been fully considered and are persuasive. Applicant Representative provided additional amendments on 03/12/2021 as follows: claims 1, 9, and 17 were amended; claims 4, 12, and 20 were canceled; and claims 21-23 were added. The rejections of claims 1-3, 5-11, 13-19, and 21-23 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624